Citation Nr: 1121178	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-45 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for seizure disorder, now claimed as seizure/head injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.

The Veteran testified at a Board hearing in December 2010.  A transcript of the hearing is of record.

The issues of entitlement to service connection for seizure disorder, now claimed as seizure/head injury, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A March 2003 rating decision denied the Veteran's claim of entitlement to service connection for seizure disorder; the appellant was notified of his appellate rights, but did not appeal the decision.

2.  In January 2008, the appellant requested that his claim of entitlement to service connection for seizure disorder be reopened.

3.  Certain evidence received since the March 2003 rating decision is not cumulative of the evidence of record considered at the time of the March 2003 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for seizure disorder, and raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2003 rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for seizure disorder, and that claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for seizure disorder, claimed at that time as a result of exposure to ionizing radiation.  In arriving at this decision, the RO determined that the Veteran's claimed seizure disorder had no etiological relationship to any purported exposure to ionizing radiation during military service.

The Veteran was informed of his appellate rights in connection with this March 2003 denial when the decision was mailed to him in March 2003.  The Veteran did not file a timely notice of disagreement with that decision, and it therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In January 2008, the appellant submitted a request to reopen the claim of entitlement to service connection for seizure disorder (with additionally raised new claims).  At that time, the Veteran contended that his seizure disorder was the result of an in-service head injury.

The Board notes that the March 2003 rating decision only addressed entitlement to service connection for a seizure disorder as a result of exposure of ionizing radiation.  The Veteran's January 2008 claim has given rise to the issue on appeal featuring a claim of entitlement to service connection for a seizure disorder as a result of a head injury.  However, a new etiological theory does not necessarily constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Under the circumstances of this case, the Board finds that the Veteran is attempting to reopen his prior claim and that a new and material evidence analysis is appropriate.

In a July 2008 rating decision, the RO considered the claim on the merits, and found that service connection was not warranted.  In the October 2009 statement of the case, the RO again denied the claim on the merits; an August 2010 supplemental statement of the case also denied the claim on the merits.  The RO did not explicitly address the question of whether new and material evidence had been submitted to reopen the claim.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board here considers whether new and material evidence has been received to reopen the prior final denial of service connection for seizure disorder.  The Board acknowledges that in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court held that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider (1) whether the claimant has been given both adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and (2) whether, if such notice has not been provided, the claimant has been prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  Generally, Bernard stands for the proposition that the Board should not consider issues not considered by the RO decision on appeal to it and if the Board does so it should do so only with the full and informed participation of the appellant.  Id.

As the Board finds at this time that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a seizure disorder, thus granting the Veteran's petition to reopen, there is no prejudice to the Veteran in considering the question in this decision.  The Board finds that additional development is not warranted and adjudication in the first instance will not prejudice the Veteran's claim on appeal or his enjoyment of any statutory and regulatory procedural rights.  Bernard, supra.

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The March 2003 RO rating decision is the most recent final disallowance of the claim of entitlement to service connection for seizure disorder.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2008, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The prior final denial was essentially based upon the finding that any alleged exposure to ionizing radiation was not shown to be a potential cause of seizure disorder.  Thus, the basis of the prior final denial could be properly characterized as a lack of evidence of any event during service shown to be causally related to the Veteran's claimed seizure disorder.  Since that time, however, the Veteran has presented testimony, including during his December 2010 Board hearing, asserting that his seizure disorder was caused by a head injury he suffered during service.  The Board also notes that the Veteran was provided a VA examination in October 2009, and the October 2009 VA examination report shows that the Veteran identified a March 1993 injury documented in the service treatment records as the head injury he alleges to have caused his head injury; the October 2009 VA examination report also provides new pertinent details concerning the alleged in-service cause of the seizure disorder.

The Veteran's new testimony, presumed to be credible, provides new details concerning the possible in-service cause of his seizure disorder.  For instance, the Veteran testified at the Board hearing that his in-service head injury resulted in residuals during service that caused him to go on sick call: the Veteran described that he "would be dizzy every now and again ... and light headed" during service following the head injury.  The Veteran also testified at the hearing that he lost consciousness at the time of the in-service head injury.  Furthermore, the October 2009 VA examination report also shows that the Veteran described "that he lost consciousness for less than a minute."  The service treatment reports previously of record suggested that there was no loss of consciousness, and some of the details presented by the Veteran's new testimony were not presented by the evidence of record at the time of the prior final denial.  The Board finds that the Veteran is competent to testify regarding his recollection of having lost consciousness and subsequently experienced residual dizziness and light-headedness.

Presumed to be credible for the purposes of considering the petition to reopen the claim, the Veteran's new testimony concerning in-service dizziness and light-headedness following his head injury, and the new testimony concerning loss of consciousness at the time of the injury, may reasonably be considered new and material evidence presenting pertinent new information.  When considered with previous evidence of record, specifically the service treatment records documenting that the Veteran suffered a head injury when falling on ice in March 1993, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically, the new evidence relates to establishing that an in-service injury involved the Veteran's brain (at least to the extent of his alleged unconsciousness at the time) such that it may plausibly be linked to his current seizure disorder.

The Board also observes that the Veteran testified at the December 2010 Board hearing that "Dr. Max that I had in Manning said that if my head injury was bad enough[,] that could actually cause my seizures."

At the time of the March 2003 denial, the RO found that there was no showing of any event during service that is etiologically related to the Veteran's seizure disorder.  The Veteran's new testimony, presumed credible for the purpose of this analysis, has since provided new evidence that he suffered an in-service head injury with new details involving a loss of consciousness and residual dizziness and lightheadedness requiring time on sick call.  Thus, the Board finds that new evidence submitted since the prior final denial speaks directly to the unestablished factual contention that the Veteran's seizure disorder may be related to an in-service injury.  The Board views the new evidence as new and material to the Veteran's claim as it includes new information relating to unestablished facts in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for seizure disorder, now claimed as seizure/head injury.  To this extent, the appeal is granted, subject to the following remand section of this decision.


REMAND

At the Veteran's recent December 2010 hearing, the Veteran's testimony identified potentially significant outstanding VA treatment records that may pertain to this appeal.  The Veteran testified that he was last seen at a VA Medical Center at least as recently as May 2010; that visit concerned at least the Veteran's seizure disorder and his sleep disorder on appeal.  However, the claims file contains complete VA treatment records only through a print date of March 22, 2010.  The Board notes that the Veteran's VA examination report from  July 2010 has been specifically printed out and added to the claims-file.  However, the VA treatment records following March 22, 2010 have not been added to the claims-file (including any record of the pertinent May 2010 VA treatment described by the Veteran at his hearing).

The Board must remand so that appropriate action to attempt to obtain these records may be completed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held that those records in the control of the Secretary (such as documents generated by VA) are considered to be constructively before the Board and must actually be part of the record on review); see also VAOPGCPREC 12-95.

Furthermore, the Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Concerning specifically the claim of entitlement to service connection for a sleep disorder, the Board notes that no VA examination has been conducted in connection with this issue.  However, the Board finds that a VA examination is warranted.  In this case, the Veteran is competent to report that he experiences a sleep disturbance, and has testified to that fact.  Although the Veteran indicated during his December 2010 hearing testimony that he did not wish to claim entitlement to service connection for a psychiatric disability in addition to his sleep disturbance claim on appeal, the Veteran's testimony at the hearing was nevertheless very clear in describing his sleep disturbance issue on appeal as involving anxiety: the Veteran explained his contentions by referring to "jumping up as the tanks were making noises .... it's hard to rest like that and it always be kind of jumpy like that in the field because you never know where it's at where they were shooting at."  The Veteran was asked if he contended that his sleep disturbance on appeal was related to "still having trouble from the tanks firing at night," and the Veteran replied "Yes, sir."  It is significant, then, that May and June 1995 service treatment records show that the Veteran was medically evaluated for "nervous condition" and "anxiety" at that time during service.

Thus, the Board finds that there is (1) competent evidence of persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this matter for such development before proceeding to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of all outstanding relevant medical records (not already associated with the claims file) from the VAMC in Columbia, SC, and any other VA facilities identified by the Veteran as having provided his medical treatment since the time of the last VA medical records update of the claims-file on March 22, 2010.  The Veteran has specifically indicated that he received pertinent treatment in May 2010.  If any sought records are unavailable or determined to not exist, it should be noted in the claims file with a formal finding of unavailability detailing the actions taken in making such determinations.

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current sleep disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current sleep disorder had its onset during active service or is related to any in-service disease or injury.  (The examiner should also render an opinion as to whether the Veteran suffers from any sleep impairment of a nature that may be etiologically linked to the Veteran's alleged exposure to asbestos, a contention the Veteran raised in January 2010 correspondence.)  The examiner is asked to specifically address and discuss the significance, if any, of the service treatment records indicating evaluation for a nervous condition and for anxiety in May and June 1995.

 The examiner should provide a rationale for the opinion.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the disabilities at issue.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


